COWART, Judge,
concurring in part, dissenting in part.
The nunc pro tunc Order of Modification. of Probation filed December 10, 1987, is so cryptic and unclear that its intended purpose and effect cannot be determined. It should be declared void. The original sentence of five years’ incarceration, while split with 20 months to be immediately served and the balance of 40 months suspended subject to the successful completion of probation, in my opinion, exceeds the maximum guideline recommended sentence of 30 months for the reasons set forth in the dissents in Carr v. State, 528 So.2d 406 (Fla. 5th DCA 1988); McKee v. State, 528 So.2d 417 (Fla. 5th DCA 1988); Gulker v. State, 528 So.2d 434 (Fla. 5th DCA 1988); Hankey v. State, 529 So.2d 736 (Fla. 5th DCA 1988); Lloyd v. State, 528 So.2d 1219 (Fla. 5th DCA 1988) and Williams v. State, 528 So.2d 453 (Fla. 5th DCA 1988).